Citation Nr: 1117013	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  08-24 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an effective date prior to June 28, 1991, for the award of service connection for posttraumatic stress disorder (PTSD) with major depression and organic brain syndrome with headaches, dizziness and tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel
INTRODUCTION

The Veteran had active military service from August 1967 to April 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran and his daughter testified before the undersigned Veterans Law Judge at a November 2010 hearing conducted via videoconference.  A transcript of the hearing is of record.


FINDINGS OF FACT

1. A September 1995 rating decision awarded an effective date of December 18, 1991, for service connection for PTSD with major depression and organic brain syndrome with headaches, dizziness and tinnitus; the Veteran filed a timely notice of disagreement with regards to the assigned effective date in June 1996.  

2. A November 1998 rating decision assigned an effective date of June 28, 1991, for the award of service connection for PTSD with major depression and organic brain syndrome with headaches, dizziness and tinnitus.

3. A statement of the case with respect to the issue of entitlement to an earlier effective date for the award of service connection for PTSD with major depression and organic brain syndrome with headaches, dizziness and tinnitus was issued on January 21, 2005; the Veteran did not submit a substantive appeal.

4. In May 2006, the Veteran filed a new claim for entitlement to an effective date prior to June 28, 1991, for the award of service connection for PTSD with major depression and organic brain syndrome with headaches, dizziness and tinnitus.

5. The Veteran's free-standing claim for an earlier effective date is barred as a matter of law.


CONCLUSION OF LAW

There is no legal entitlement to an effective date earlier than June 28, 1991, for the award service connection for PTSD with major depression and organic brain syndrome with headaches, dizziness and tinnitus.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400. 20.1103 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  The provisions of the VCAA are not applicable to the Veteran's claim of entitlement to an earlier effective date as this issue turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  As no reasonable possibility exists that would aid in substantiating the instant claims, any deficiencies of VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).

Analysis

The Veteran asserts that the effective date for the award of service connection for PTSD with major depression and organic brain syndrome with headaches, dizziness and tinnitus should be earlier than June 28, 1991.  Specifically, he contends that he should be awarded service connection dating to 1986, as he has suffered from this condition since this date.  The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2010).  

By way of history, the record reflects that the Veteran submitted an application to reopen a previously denied claim of service connection for PTSD on December 18, 1991.  His claim was initially denied by the RO, but was subsequently granted by a September 1995 rating decision; the RO assigned an effective date of December 18, 1991, the date the Veteran's claim was received.  See 38 C.F.R. § 3.400 (2010).  The Veteran submitted a timely notice of disagreement with respect to the effective date assigned and, in a November 1998 rating decision, an earlier effective date of June 28, 1991, was awarded.  A statement of the case with respect to entitlement to an earlier effective date was issued to the Veteran on January 21, 2005; the Veteran did not submit a substantive appeal in response to the January 2005 statement of the case.

After the statement of the case is provided to the appellant, he must file a formal appeal within sixty days from the date the statement of the case is mailed, or within the remainder of the one-year period from the date the notification of the RO decision was mailed, whichever period ends later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.202(b); see also Rowell v. Principi, 4 Vet. App. 9, 17 (1993) (where a claimant did not perfect an appeal by filing a timely substantive appeal, the RO rating decision became final).  By regulation, this substantive appeal must consist of either "a properly completed VA Form 9...or correspondence containing the necessary information."  Cuevas v. Principi, 3 Vet. App. 542, 546 (1992); 38 C.F.R. § 20.202.  

In the present case, the Veteran was mailed a statement of the case with respect to the issue of entitlement to an earlier effective date on January 21, 2005.  The Board has reviewed the record, and finds that there is no correspondence from the Veteran which can be construed as a timely substantive appeal.  While the Veteran submitted a statement in March 2005 accepting a finding of clear and unmistakable error (CUE) with respect to a separate issue, this statement did not refer to the issue of an earlier effective date for PTSD and in no way can be construed as an intention to perfect an appeal of this issue.  Therefore, the March 2005 statement cannot constitute a timely substantive appeal.  Therefore, the November 1998 rating decision, which awarded an effective date of June 28, 1991, for service connection for PTSD, is final.  See 38 U.S.C.A. §§ 7104(a), 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103.

The Veteran's May 2006 correspondence is therefore a new claim for an earlier effective date for the award of service connection for PTSD with major depression and organic brain syndrome with headaches, dizziness and tinnitus.  However, once an effective date has become final, a claimant's only recourse is to have the final decision revised on the grounds of clear and unmistakable error (CUE).  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  To date, the Veteran has made no allegation of CUE with regards to either the September 1995 or November 1998 rating decisions.  His current appeal thus consists of a "freestanding claim for earlier effective dates."  Id. This, however, vitiates the rule of finality.  As such, the Board finds that there is no proper claim in this case.  The Veteran's claim must therefore be denied as a matter of law.


ORDER

Entitlement to an effective date earlier than June 28, 1991, for the award of service connection for PTSD with major depression and organic brain syndrome with headaches, dizziness and tinnitus, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


